Citation Nr: 1028841	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  99-09 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability to 
include degenerative arthritis and status post discectomy.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1968 to April 1969.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating decision of 
the Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  In April 2006 the matter was remanded for 
additional development.     

The appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA applies to 
the instant claim.  While the notice provisions of the VCAA 
appear to be satisfied, the Board finds that further development 
of the record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claim.  See 
38 C.F.R. § 3.159 (2009).   

An April 2006 Board decision reopened and remanded the Veteran's 
claim of service connection for a low back disability, requesting 
that the RO provide the Veteran with VCAA compliant notice and 
adjudicate the Veteran's claim on a de novo basis.  The remand 
also clarified the issue on appeal, noting that, although the 
Veteran filed separate claims for low back degenerative arthritis 
and for residuals of post-operative HNP (discectomy L4-5 and L5-
S1), the manifestations of his back disability were essentially 
the same, and the claim before the Board was one of service 
connection for a low back disability.  

The Veteran was provided with the requested VCAA compliant 
notice; however, a December 2008 supplemental statement of the 
case did not adjudicate the Veteran's claim de novo, only citing 
that no additional evidence had been received, and that the 
denial of the Veteran's claim was confirmed and continued.  
Notably, a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the 
Board finds that an additional remand is necessary to ensure 
compliance with the prior remand instructions.  

Governing regulation provides that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  With respect to the factor C listed, the Court 
has stated that this element establishes a low threshold and 
requires only that the evidence "indicates" that there "may" 
be a nexus between the current disability or symptoms and the 
Veteran's service. McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006). 

Competent medical evidence of record (September 1998 private X-
rays) establishes that the Veteran has a current low back 
disability (degenerative disc disease of the lumbar spine).  The 
Veteran's service treatment records document that he suffered a 
mild acute back sprain in April 1968 while in service, 
establishing an in-service injury.  The Veteran's statements that 
he injured his back in service and sought treatment one year 
after service, beginning in 1970, is some evidence that indicates 
that his current low back disability may be associated with his 
in-service injury.  The Board also finds that the record contains 
insufficient medical evidence to enable it to make a decision on 
the claim.  Accordingly, a VA examination is indicated to 
determine the nature and likely etiology of the Veteran's current 
low back disability.      



Accordingly, the case is REMANDED for the following:

1.	The RO/AMC should arrange for a VA 
orthopedic examination.  The relevant 
documents in the claims file should be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated tests or 
studies should be performed.  Based on 
review of the claims file and examination 
of the Veteran, the VA examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the Veteran's 
current low back disability is related to 
service, including to the single in-
service episode of back injury (mild back 
sprain).  The examiner should specifically 
comment on whether the Veteran's current 
low back pathology is consistent with such 
claimed in-service injury.  The examiner 
should explain the rationale for the 
opinion provided.

2.	After the development sought above is 
completed, the RO/AMC should readjudicate 
on the merits the Veteran's claim of 
service connection for a low back 
disability.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination(s), as failure to 
do so may result in denial of the claim(s).  See 38 C.F.R. 
§ 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

